Appeal by defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered October 20, 1996, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence that a “Street Narcotic Enforcement Unit” was deployed to the area where the defendant was arrested because there had been community complaints, was properly admitted as useful background information explaining the police presence and conduct (see, People v Granado, 222 AD2d 286; People v Rodriguez, 219 AD2d 522; People v Garcia, 213 AD2d 249). Any prejudice to the defendant was effectively eliminated by the trial court’s prompt limiting instructions, presumably understood and followed by the jury (see, People v Granado, supra). Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.